Case 5:18-cv-01655-JGB-KK Document 83 Filed 07/30/21 Page 1 of 2 Page ID #:824




 1
     Guy B. Wallace (SBN 176151)
     gwallace@schneiderwallace.com
 2   Mark T. Johnson (SBN79604)
 3   mjohnson@schneiderwallace.com
     SCHNEIDER WALLACE
 4   COTTRELL KONECKY LLP
 5   2000 Powell Street, Suite 1400
     Emeryville, CA 94608
 6   Telephone: (415) 421-7100
 7   Facsimile: (4150 421-7105

 8    Attorneys for Plaintiffs and the Class
 9

10

11

12

13                             UNITED STATES DISTRICT COURT

14                          CENTRAL DISTRICT OF CALIFORNIA

15                                         EASTERN DIVISION

16
     C.T., by and through her guardian ad               ) Case No. 5:18-cv-01655-JGB-KK
17                                                      )
     litem and parent DELENA SERAFIN,                   )
18   on behalf of herself and all others                )
     similarly situated,                                ) JUDGMENT ON SETTLEMENT
19                                                      )
                                                        )
20                 Plaintiffs,                          )
                                                        )
21                                                      )
           v.                                           )
22                                                      )
     CALIFORNIA DEPARTMENT OF                           )
23                                                      )
     SOCIAL SERVICES, et al.,                           )
24                                                      )
                   Defendants.                          )
25                                                      )
                                                        )
26                                                      )
                                                        )
27

28
                                               JUDGMENT ON SETTLEMENT
           C.T., et al. v. California Department of Social Services, et al., Case No. 5:18-cv-01655-JGB-KKx
Case 5:18-cv-01655-JGB-KK Document 83 Filed 07/30/21 Page 2 of 2 Page ID #:825




 1          The Court having granted final approval of the Settlement Agreement (Dkt.
 2   No. 78), and pursuant to the Stipulation of the Parties and the terms of the
 3   Settlement Agreement,
 4         IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 5          1.      The capitalized terms used in this Final Judgment shall have the same
 6   meaning as defined in the Stipulation and Settlement Agreement (“Settlement
 7   Agreement”), except as may otherwise be ordered.
 8          2.      This entire action and all claims asserted in it are dismissed with
 9   prejudice.
10          3.      Notwithstanding the dismissal of this entire action, the Court shall retain
11   jurisdiction over the construction, interpretation, implementation, and enforcement
12   of the Settlement Agreement and over supervision and adjudication of any disputes
13   arising from or in connection with Settlement Agreement.
14          4.      All persons who have not made their objections to the settlement in the
15   manner provided in the Settlement Agreement are deemed to have waived any
16   objections by appeal, collateral attack, or otherwise.
17          5.      Each member of the Settlement Class has released and is hereby
18   permanently enjoined and restrained from filing or prosecuting any Released Class
19   Claim against any of the Released Persons.
20

21   DATED July 30, 2021
22

23
                                                       ________________________          _________
                                                               HON. JESUS G. BERNAL
24                                                             United States District Judge
25

26

27

28
                                                 JUDGMENT ON SETTLEMENT
         C.T., et al. v. California Department of Social Services, et al., Case No. 5:18-cv-01655-JGB-KK   1
